internal_revenue_service number release date index number ------------------------------------------------ -------------------------------------------- ---------------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number --------------------- refer reply to cc fip plr-130186-10 date april legend taxpayer state country a country b country c subsidiary a subsidiary b subsidiary c date date company a a b c -------------------------------------- ------------------------ ------------- ---------- -------- ------ ------------------------------ ----------------------------------------------- --------------------------------------------- -------------------------- -------------------- -------------- --------- ---- -- plr-130186-10 d e f g h i j k ---- -- -- -- ---- ---- ---- ----- dear ------------- this is in reply to a letter in which taxpayer requests certain rulings in connection with its intent to elect to be taxed as a real_estate_investment_trust reit under sections of the internal_revenue_code_of_1986 as amended the code facts taxpayer a state corporation is a wireless and broadcast communication infrastructure company with over a communication sites including wireless communication towers broadcast communication towers and distributed antenna system networks in the united_states and in foreign countries taxpayer also leases markets and or manages a number of rooftop installations on properties owned by third parties in the united_states country a and country b taxpayer conducts its operations through directly and indirectly owned subsidiaries in the united_states its principal operating subsidiaries are subsidiary a and subsidiary b abroad taxpayer conducts its operations principally through subsidiary c which in turn conducts operations through its various foreign subsidiaries taxpayer’s primary business is leasing antenna space on its multi-tenant communication sites taxpayer leases its cellular tower sites out to major cell phone operators and leases its broadcast towers to radio and television broadcast companies taxpayer operates in two business segments rental and management which relates to its communication site leasing business and network development services which relates to its tower-related services the rental and management segment accounted for approximately b of taxpayer’s total annual revenues as of date the network development services accounted for the remaining c of plr-130186-10 taxpayer’s annual revenues as part of the plan to elect and operate as a reit the network development services will be performed by a separate corporate subsidiary which will elect to be taxed as a taxable_reit_subsidiary trs under sec_856 taxpayer owns communication towers that it operates pursuant to long-term_lease and license arrangements taxpayer’s interests in its sites are comprised of a variety of ownership interests including fee interests leaseholds created by long-term ground lease agreements easements licenses and rights-of-way approximately d of the communication sites in taxpayer’s portfolio are located on land that taxpayer does not own ground lease agreements for land underlying its towers generally have an initial term of e years with f or g additional automatic renewal periods of e years for a total of h-i years on taxpayer’s sites there are two forms of communication towers wireless communication towers also known as cell towers and broadcast towers a typical tower site consists of a compound enclosing the tower site a tower structure and one or more equipment shelters that house transmitting receiving and switching equipment it may also include a backup generator that is permanently installed at the tower site the base of the tower is bolted and welded to a concrete base set upon pilings driven deep into the ground for anchoring most of the personal_property at a tower site such as antennas wiring power supply switching equipment etc is owned by the tenants and is maintained and serviced by the tenants the tower compound includes fences and buildings that house tenants’ transmission equipment taxpayer’s cell towers have the ability to handle both microwave and cellular communication equipment broadcast towers are taller and more structurally complex than cell towers taxpayer also leases and manages a number of rooftop installations each a rooftop site taxpayer’s interests in rooftop sites are either in the nature of a leasehold interest or a license interest in exchange for taxpayer’s right to use a rooftop site taxpayer pays a monthly rent to the building owner the rooftop sites consist of physical space on the building rooftop together with rights to the use of the air space above the surface of the roof and ancillary space within the building for storage tenants on a rooftop may install a small guyed or self-supporting tower on the roof from which they transmit but more commonly tenants affix transmitting receiving antennae to a platform which functions as a horizontal tower a platform platforms are heavy duty steel structures in the form of a grid that are specially constructed and permanently affixed into the infrastructure of the roof and building structure with bolts and welds a platform is primarily used to facilitate the installation and removal of the telecommunication equipment of multiple tenants without compromising the integrity of the building roof the method of construction and incorporation of a platform into a building structure is labor intensive and costly additionally at a rooftop site taxpayer may be granted a leasehold interest or other right to use of certain storage space the storage space is generally within a plr-130186-10 maintenance or electrical room either on the building rooftop or within the building the storage space may include ducts vents or other space for wiring and cabling similar to towers a rooftop site may include tenants providing cellular microwave broadcast or data services taxpayer typically leases space on a tower to a tenant pursuant to a master tower space license agreement mla and an associated license of space schedule each a site license the mla embodies a set of standard pricing and other terms between taxpayer and a tenant that are incorporated by reference into each site license but a site license may contain additional terms not addressed by the mla each site license typically covers one tower site during the mla’s term each time the tenant wants to lease space at a particular tower site it submits an application to taxpayer as to that particular site taxpayer and a tenant then enter into a site license for the particular tower site a typical mla may have several hundred site licenses associated with it on the date that taxpayer enters into an mla with a tenant there may be no associated site licenses the site licenses are entered into on a site-by-site basis after application by the tenant and acceptance by taxpayer in leasing tower space taxpayer receives monthly payments from tenants with initial non-cancellable lease terms ranging from j-h years when leasing space on a tower to a tenant taxpayer offers to tenants and in some instances requires that tenants accept tower-related services the services taxpayer represents that the services are usual and customary for similar tower companies in the various geographic markets in which the taxpayer operates specifically taxpayer and its employees perform services at or in respect of tower sites as follows application approval taxpayer may receive a fee for reviewing a tenant’s application_for a lease of space site inspection in connection with a tenant’s installation of new equipment or reconfiguration or relocation of existing equipment taxpayer will inspect the site and supervise work performed by the tenant and contractors to ensure that work is performed according to taxpayer’s standards and to maintain control_over site configuration so as to preserve both structural integrity and tenant capacity structural analysis and tower improvement costs as part of the site application review process taxpayer will determine whether a structural analysis is needed to evaluate the proposed placement of tenant’s desired equipment on the tower if a structural analysis is needed taxpayer will perform it under some mlas the tenant is required to reimburse taxpayer for reasonable costs and expenses or alternatively pay a flat fee for the structural analysis under other mlas the cost of the structural analysis is included in the site application fee if tower modifications or reinforcements are required to accommodate the tenant’s equipment the tenant is required to bear a portion of the tower facility improvement costs pursuant to a formula that is based on the needed capital expenditures plr-130186-10 utilities property taxes and sales and use taxes taxpayer provides tenants with access to telephone or other utility_services at the tower facility at the tenant’s expense taxpayer may be responsible for billing collecting reporting and remitting certain taxes and utility charges tenants would reimburse taxpayer for their share of these amounts generally without mark-up but sometimes with a minimal mark-up in some cases these charges are factored into the tenant’s initial recurring rent payment and as such taxpayer absorbs the actual charges as-built and site drawings taxpayer may generate as-built drawings of the tenant’s equipment installed at the tower facility and a site drawing precisely identifying the location of the tenant’s shelter cabinets cable runs generators utility lines and other pertinent installations in such cases taxpayer will charge the tenant for the cost of preparing the drawings plus a minimal percentage mark-up labeling and identification of equipment if the tenant does not properly label its equipment taxpayer may provide proper labels and charge a fixed administrative labeling fee maintenance and modification in exclusive use areas and common areas taxpayer provides for the operation maintenance replacement and repair of towers and tower facilities including structural modifications the maintenance and repair of fences gates and access roads at the tower and the maintenance and repair of any building or shelter that taxpayer owns and leases to tenants tenants may reimburse taxpayer for associated costs incidental costs taxpayer has the right to pay certain of the tenant’s costs and expenses if the tenant has failed to do so in such case taxpayer is entitled to reimbursement from the tenant under some mlas taxpayer charges the tenant a mark-up on such outlays site reservations some mlas provide that the tenant may reserve space on taxpayer’s towers for a period of time during which time the taxpayer will not lease space to another if doing so would preclude the tenant from later occupying the reserved space the tenant sometimes but not always is required to pay a fee to effect a reservation taxpayer also owns and leases space on towers in other countries principally country a country b and country c taxpayer’s business model and operations outside the united_states are substantially the same as its core tower rental business in the united_states taxpayer operates in foreign countries through one or more foreign subsidiaries and associated intermediate holding_companies each a foreign sub a foreign sub may be partially owned by taxpayer and its affiliates or k owned by taxpayer and its affiliates taxpayer is expected to jointly elect trs status with each foreign sub that is a corporation for federal_income_tax purposes each a foreign trs the foreign trss and any domestic trss will together come within the limitation of sec_856 taxpayer makes loans to its domestic and foreign plr-130186-10 trss that are secured_by towers tower sites or other sec_856 real_estate_assets of that domestic or foreign trs on date taxpayer acquired cellular and broadcast towers as part of a sec_368 acquisition of subsidiary b because of the merger and other acquisitions taxpayer was required for generally accepted accounting principle gaap purposes to allocate purchase_price to the acquired physical assets based on replacement cost with the excess required to be treated as one or more intangible assets or goodwill real_estate intangibles the following real_estate intangibles were created by gaap as part of the acquisitions network location this intangible represents the value to taxpayer of revenue growth which could potentially be obtained from leasing the excess capacity on acquired towers for gaap purposes taxpayer assigns value to this intangible by determining the value of future_benefits of cash flows ultimately generated from leasing the unutilized space on each tower similar to unrented apartments in a building customer base this intangible represents the value to taxpayer of existing tenant contracts in place at the time of acquisition including assumptions regarding estimated renewals this intangible is recorded where an asset acquisition does not meet the criteria of a business combination under gaap this intangible is not based on a relationship taxpayer may have with tenants but is rather derived from the existing leases customer relationships this intangible is the value to taxpayer of tenant contracts and relationships in place at the time of acquisition this intangible is recorded when resulting from an acquisition which meets the criteria of a business combination under gaap similar to customer base this intangible is derived from existing leases and includes assumptions regarding estimated lease renewals licenses and other intangibles this category of intangibles is primarily comprised of the company a economic rights which are in one of the country a subsidiaries and relate to the ability of taxpayer to market available space on towers owned by company a the remainder is comprised of various other intangibles acquired from subsidiary b and in other tower company acquisitions goodwill goodwill is the premium above the amounts allocated to the physical structures of the towers and the other identified intangible assets and represents what taxpayer is willing to pay for the future anticipated leases or other similar cash flows that it expects to generate on the acquired towers plr-130186-10 law and analysis issue real_estate_assets sec_856 provides that at the close of each quarter of its tax_year at least percent of the value of a reit’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides that the term real_estate_assets for purposes of sec_856 means real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits that meet the requirements of sec_856 through sec_856 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 of the income_tax regulations provides in part that the term real_estate_assets means real_property sec_1_856-3 provides that real_property includes land or improvements thereon such as buildings or other inherently permanent structures thereon including items which are structural_components of such buildings or structures in addition the term real_property includes interests_in_real_property local law definitions will not be controlling for purposes of determining the meaning of real_property for purposes of sec_856 and the regulations thereunder under the regulations real_property includes for example the wiring in a building plumbing systems central heating or central air-conditioning machinery pipes or ducts elevators or escalators installed in a building or other items which are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as machinery printing press transportation equipment which is not a structural_component of the building office equipment refrigerators individual air-conditioning units grocery counters furnishings of a motel hotel or office building etc even though such items may be termed fixtures under local law revrul_71_286 1971_2_cb_263 considers whether air rights over real_property are considered interests_in_real_property and real_estate_assets within the meaning of sec_856 the term air rights is defined as the long-term leasehold or fee simple ownership of the space above the ground that a landowner can occupy or use in connection with the land plus necessary easements on the surface for support of structures erected in such air space the revenue_ruling holds that such air rights are considered interests_in_real_property and real_estate_assets within the meaning of sec_856 plr-130186-10 revrul_75_424 1975_2_cb_269 concerns whether various components of a microwave transmission system are real_estate_assets for purposes of sec_856 the system consists of transmitting and receiving towers built upon pilings or foundations transmitting and receiving antennae affixed to the towers a building equipment within the building and waveguides the waveguides are transmission lines from the receivers or transmitters to the antennae and are metal pipes permanently bolted or welded to the tower and never removed or replaced unless blown off by weather the transmitting multiplex and receiving equipment is housed in the building prewired modular racks are installed in the building to support the equipment that is installed upon them the racks are completely wired in the factory and then bolted to the floor and ceiling they are self-supporting and do not depend upon the exterior walls for support the equipment provides for transmission of audio or video signals through the waveguides to the antennae also installed in the building is a permanent heating and air conditioning system the transmission site is surrounded by chain link fencing the revenue_ruling holds that the building the heating and air conditioning system the transmitting and receiving towers and the fence are real_estate_assets the ruling further holds that the antennae waveguides transmitting receiving and multiplex equipment and the prewired modular racks are assets accessory to the operation of a business and therefore not real_estate_assets as described above taxpayer acquired either leasehold interests or license interests in rooftop sites platforms on certain rooftop sites and storage space at rooftop sites rooftop sites comprised of physical space on the building rooftops together with rights to use of the air space above the surface of the roof constitute interests_in_real_property within the meaning of sec_856 and real_estate_assets within the meaning of sec_856 revrul_71_286 taxpayer’s storage space is also considered interests_in_real_property and real_estate_assets taxpayer’s towers are large steel structures that extend high above and deep below the ground they are constructed to remain permanently in place cannot be readily moved are unlikely to be moved and are not intended to be moved further taxpayer represents that its towers are generally constructed and installed to the same rigorous standards and specifications that govern the construction of the towers that were the subject of revrul_75_424 because the method of construction of the towers and the permanency of such towers are substantially_similar to the transmitting and receiving towers in revrul_75_424 they are inherently permanent structures further the towers are not assets accessory to the operation of a business therefore the towers constitute real_estate_assets within the meaning of sec_856 based on the facts as represented by taxpayer we conclude that taxpayer’s wireless communication towers broadcast communication towers and the sites on which such towers are located including fencing shelters and permanently installed plr-130186-10 backup generators will be treated as real_estate_assets and interests_in_real_property for purposes of sec_856 and c issue goodwill and other intangibles sec_1_856-2 provides that in determining the investment status of a reit the term total assets means the gross assets of the reit determined in accordance with gaap in this case the existence of the real_estate intangibles is a function of a gaap rule that provides that in business combinations such as this one the allocation of value to assets in excess of replacement cost must be attributed to goodwill or another intangible asset the facts and representations in this case indicate that taxpayer holds only real_property so all of the intangibles derived from the gaap rule must be treated as a function of that real_estate therefore the real_estate intangibles in the present case qualify as real_estate_assets and interests_in_real_property for purposes of sec_856 issue rents_from_real_property sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property for the taxable_year does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with such lease sec_1_856-4 provides in part that the term rents_from_real_property means generally the gross amounts received for_the_use_of or the right to use real_property of the reit based on the facts as represented by taxpayer we conclude that amounts received by taxpayer from a tenant under a license or lease for space on its wireless communication towers or broadcast towers and at its tower sites will qualify as rents_from_real_property for purposes of sec_856 and c furthermore to the extent that the real_estate intangibles constitute real_estate_assets any rent payments plr-130186-10 attributable to real_estate intangibles will be treated as rents_from_real_property within the meaning of sec_856 issue separate leases as noted above sec_856 provides that rents_from_real_property include rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property for the taxable_year does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with such lease for purposes of subparagraph c with respect to each lease of real_property_rent attributable to personal_property for the taxable_year is that amount which bears the same ratio to total rent for the taxable_year as the average of the fair market values of the personal_property at the beginning and at the end of the taxable_year bears to the average of the aggregate fair market values of both the real_property and the personal_property at the beginning and at the end of such taxable_year sec_1_856-4 provides that in general the 15-percent test in sec_856 is applied separately to each lease of real_property however where the reit rents all or a portion of all the units in a multiple unit project under substantially_similar leases such as the leasing of apartments in an apartment building or complex to individual tenants the 15-percent test may be applied with respect to the aggregate rent received or accrued for the taxable_year under the similar leases of the property in this case even though a particular tenant may have many site licenses with respect to a particular mla each site license is for a tower in a different location and has its particular terms and conditions therefore each site license may be treated as a separate lease for purposes of sec_856 the multiple site licenses that relate to a particular tower site are analogous to multiple apartment leases applicable to a particular apartment building therefore for purposes of determining whether income from the rental of personal_property does not exceed percent of the total rent for purposes of sec_856 taxpayer may attribute rent to personal_property and real_property according to the fair market values of the real_property and personal_property either on a site license by site license basis or on a tower by tower basis pursuant to sec_1_856-4 issue services performed by taxpayer sec_856 defines the term rents_from_real_property to include among other things charges for services customarily rendered in connection with the rental of real_property whether or not such charges are separately_stated sec_1 b provides in part that services furnished to tenants of a particular building will be plr-130186-10 considered customary if in the geographic market in which the building is located tenants in buildings that are of a similar class are customarily provided with the service sec_856 excludes from the definition of rents_from_real_property any impermissible_tenant_service_income as defined under sec_856 sec_856 defines impermissible_tenant_service_income to include with respect to any real or personal_property any amount received or accrued directly or indirectly by a reit for services furnished or rendered by the reit to tenants of the property sec_856 provides that if impermissible_tenant_service_income exceed sec_1 percent of all the income from the property during the tax_year then none of the income from the property qualifies as rents_from_real_property sec_856 excludes from the definition of impermissible_tenant_service_income amounts received for services furnished or rendered through an independent_contractor from whom the reit does not derive or receive any income sec_856 excludes amounts that would be excluded from unrelated_business_taxable_income ubti under sec_512 if received by an organization described in sec_511 sec_512 provides in relevant part that rents_from_real_property are excluded from the computation of ubti sec_1_512_b_-1 provides that payments for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant sec_1_856-4 provides that the trustees or directors of a reit are not required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of its property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself the trustees or directors may also make capital expenditures with respect to the reit’s property and may make decisions as to repairs of the property the cost of which may be borne by the reit in this case the services performed by taxpayer are either services that are not rendered primarily for the convenience or benefit of tenants within the meaning of sec_1_512_b_-1 or are among the fiduciary duties described in sec_1 plr-130186-10 b ii in addition taxpayer represents that the services are customary services provided to such telecommunication carriers and tenants in the same geographical areas in which taxpayer’s towers are located therefore any income derived from the services is not treated as impermissible_tenant_service_income under sec_856 and d a accordingly the income derived by taxpayer from the services does not cause the amounts received under leases of the properties to be excluded from treatment as rents_from_real_property under sec_856 issue loans to a trs sec_856 provides that at the close of each quarter of the taxable_year at least percent of a reit's total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides in relevant part that at the end of each quarter of a taxable_year i not more than percent of the value of a reit's total assets may be represented by securities ii not more than percent of the value of its total assets may consist of securities of trss the value test iii not more than percent of the reit's total assets may be represented by securities of any one issuer and iv a reit may not hold securities possessing more than of the total voting power or value of the outstanding securities of a single issuer sec_856 defines the term real_estate_assets in part to mean real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits sec_1_856-3 provides that local law definitions are not controlling for purposes of determining the meaning of the term real_property as used in sec_856 and the regulations thereunder sec_1_856-3 provides that the term securities does not include real_estate_assets as defined in sec_856 and sec_1_856-3 under sec_856 a reit is permitted to hold the securities of one or more trss as long as such securities do not exceed of the value of the reit's total assets the question presented in this ruling_request is whether for purposes of the value test under sec_856 the term security includes a loan to a trs that qualifies as a real_estate asset under sec_856 there is nothing in the statute or legislative_history to indicate that congress intended that the definition of securities in sec_1_856-3 not apply for purposes of the value test under sec_856 thus in applying the value test under sec_856 the term securities does not include real_estate_assets as defined in sec_856 and sec_1_856-3 although sec_856 provides that loans secured_by real_property are real_estate_assets that rule is only applicable to loans that are held directly or indirectly plr-130186-10 by a reit in the present case the loans are held directly by a reit therefore the loans from taxpayer to its trss that are secured_by real_property and qualify as real_estate_assets within the meaning of sec_856 will not be treated as securities for purposes of the value test under sec_856 issue subpart_f and pfic inclusions as noted earlier taxpayer owns either partially or wholly foreign subs for which trs elections will be made such foreign subs are either controlled_foreign_corporations within the meaning of sec_957 cfcs with respect to which taxpayer is a united_states_shareholder within the meaning of sec_951 or passive foreign investment companies under sec_1297 pfics for which taxpayer intends to make elections under sec_1295 to treat as qualified electing funds qefs taxpayer expects that cfcs will earn the following types of income a interest_income on working_capital b rental income from leasing space on towers if the employees who perform the leasing activity belong not to the relevant cfc but instead to an affiliate or to an independent_contractor and c interest dividend or rental income from an affiliate that is not excepted from foreign_personal_holding_company_income within the meaning of sec_954 fphci under sec_954 or c as a result of being a united_states_shareholder with respect to cfcs taxpayer is required by sec_951 to include in its gross_income its pro_rata share of the subpart_f_income as defined in sec_952 of any such cfcs the subpart_f inclusions as a result of being a shareholder in pfics for which taxpayer makes qef elections taxpayer will be required under sec_1293 to include in its gross_income its pro_rata share of the ordinary_earnings and net_capital_gain income of each such qef the qef inclusions as a result of being a shareholder in pfics for which taxpayer has not made any elections taxpayer is required to include amounts in income as ordinary_income pursuant to sec_1291 the qef inclusions along with amounts included in income pursuant to sec_1291 all together referred to as the pfic inclusions sec_856 provides that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part whether any item_of_income or gain which - does not otherwise qualify under sec_856 or may be considered as not constituting gross_income for purposes of sec_856 or or may be considered as gross_income which qualifies under sec_856 or plr-130186-10 the legislative_history underlying the tax treatment of reits indicates that the central concern behind the gross_income restrictions is that a reit’s gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business sec_957 defines a cfc as a foreign_corporation in which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock is owned by united_states_shareholders on any day during the corporation’s taxable_year a united_states_shareholder is defined in sec_951 as a united_states_person who owns percent or more of the total voting power of the foreign_corporation sec_951 generally provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during a taxable_year every person who is a united_states_shareholder of the corporation and who owns stock in the corporation on the last day of the taxable_year in which the corporation is a cfc shall include in income the shareholder’s pro_rata share of the cfc’s subpart_f_income for the taxable_year sec_952 defines subpart_f_income to include foreign_base_company_income as determined under sec_954 under sec_954 foreign_base_company_income includes fphci as determined under sec_954 sec_954 defines fphci to include among other things dividends interest royalties rents and annuities taxpayer has represented that it is a united_states_shareholder within the meaning of sec_951 with respect to certain of its subsidiaries that are cfcs as taxpayer’s cfcs earn subpart_f_income attributable to foreign_base_company_income that is fphci and such income is generally passive_income treatment of the sec_951 inclusion attributable to such income as qualifying_income for purposes of sec_856 does not interfere with or impede the policy objectives of congress in enacting the income test under sec_856 accordingly we rule that subpart_f inclusions attributable to fphci earned by cfcs are qualifying_income for purposes of sec_856 as provided in sec_856 sec_1297 defines a pfic as a foreign_corporation where either percent or more of the gross_income of such corporation for the taxable_year is passive_income or the average percentage of assets as determined in accordance with sec_1297 held by such corporation during the taxable_year which produce passive_income or which are held for the production of passive_income is at least plr-130186-10 percent sec_1297 defines the term passive_income as income of a kind that would be fphci under sec_954 subject_to certain exceptions sec_1291 provides that if a united_states_person receives an excess_distribution as defined in sec_1291 in respect of stock in a pfic then - a the amount of the excess_distribution shall be allocated ratably to each day in the shareholder’s holding_period for the stock b with respect to such excess_distribution the shareholder’s gross_income for the current_year shall include as ordinary_income only the amounts allocated under sec_1297 to - i the current_year or ii any period in the shareholder’s holding_period before the 1st day of the 1st taxable_year of the company which begins after date and for which it was a pfic and c the tax imposed by this chapter for the current_year shall be increased by the deferred_tax_amount determined under sec_1291 sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to such pfic for the taxable_year and the pfic complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company sec_1293 provides that every united_states_person who owns or is treated under sec_1298 as owning stock of a qef at any time during the taxable_year of such fund shall include in gross_income - a as ordinary_income such shareholder’s pro_rata share of the ordinary_earnings of such fund for such year and b as long-term_capital_gain such shareholder’s pro_rata share of the net_capital_gain of such fund for such year taxpayer has represented that it is a shareholder of certain subsidiaries that are pfics and that it intends to make qef elections with respect to these pfics as taxpayer’s pfics earn income that is fphci and such income is generally passive_income treatment of such pfic inclusions as qualifying_income for purposes of sec_856 does not interfere with or impede the policy objectives of congress in enacting the income test under sec_856 accordingly we rule taxpayer’s pfic inclusions are qualifying_income for purposes of sec_856 as provided in sec_856 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m of the code plr-130186-10 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely robert a martin robert a martin sr tech reviewer branch office of associate chief_counsel financial institutions and products enclosures copy of this letter copy for sec_6110 purposes
